ROBB, Circuit Judge,
dissenting:
I dissent for the reasons stated by the District Court in its unreported memorandum and order of June 20, 1978. Robinson, et al. v. United Mine Workers of America Health and Retirement Funds, C.A. 77-0698 (D.D.C. June 20, 1978). The District Court wrote:
MEMORANDUM AND ORDER
Pursuant to the Court’s Memorandum and Order filed April 25,1978, defendants *340submitted evidence indicating the intent of the settlors and the circumstances leading to the disputed trust provisions. The evidence is of two forms:
(1) a set of union documents prepared prior to and in the course of the 1974 negotiations (during which the trusts were established), which reflect both the union’s initial bargaining position and the emerging status of the benefit provisions in question as negotiations progressed;
(2) the oral testimony of participants in the negotiations, two of whom represented the union and one the coal operators. These witnesses detailed the developments in a subcommittee and at the main bargaining table at various times during which the provisions in question were considered.
The documents and testimony are sufficient to rebut plaintiffs’ prima facie case. They established clearly that the question of whether or not to provide plaintiffs the benefits they now seek was the subject of explicit, informed and intense bargaining. The union urged provision of permanent health benefits for all survivors of all deceased pension-eligible miners; the operators balked at the anticipated cost. Both sides recognized that the magnitude of the plaintiff class could not be practically determined. The union agreed to forego its demand for permanent health care for plaintiffs in return for other benefits for working miners.
The duties of the trustees in administering the trusts differ distinctly from those of the collective bargainers in negotiating. See Allied Chemical & Alkali Workers v. Pittsburgh Plate Glass Co., 400 [404] U.S. 157, 170 [92 S.Ct. 383, 393, 30 L.Ed.2d 341] (1971); Ford Motor Co. v. Huffman, 345 U.S. 330, 337-38 [73 S.Ct. 681, 685-86, 97 L.Ed. 1048] (1953); Miniard v. Lewis, 387 F.2d 864, 865 n.5 (D.C.Cir.1967), cert. denied 393 U.S. 873 [89 S.Ct. 166, 21 L.Ed.2d 144] (1968). However, unless the discrepancy wrought by the trusts was “arbitrary or capricious in light of all the circumstances involved,” Norton v. IAM National Pension Fund, 553 F.2d 1352, 1356 (D.C.Cir.1977), the trustees are bound to adhere to the terms of the agreement. In this case their performance cannot be faulted. The decision to limit plaintiffs to five years of health benefits was both considered and rational. .Whatever case hindsight gives to its merits, the decision stands as a legitimate product of deliberate and good-faith collective bargaining. There is no requirement that a benefit trust treat all beneficiaries identically, see Toensing v. Brown, 528 F.2d 69, 71 (9th Cir. 1975), and the differentiation here is not manifestly unjust.
Public policy dictates the limited role of courts in reviewing collectively bargained agreements. The familiar history of the anguished relations between the bargaining parties in this case only underscores the delicacy of the balance set in each agreement. Plaintiffs’ relief, if indeed any is due, cannot come from the courts.
The Clerk of Court is directed to enter judgment for defendants. The foregoing, together with the earlier opinions of the Court, shall constitute the Court’s findings of fact and conclusions of law in this case.
SO ORDERED.
I add only that in my opinion the distinction drawn in the trust agreement between the plaintiffs’ class and other beneficiaries was reasonable because of financial considerations and because (1) under the agreement the widow of a deceased active miner receives a death benefit of $5,000 over five years, in addition to health benefits during those years, whereas the widow of a pensioner receives only a $2500 death benefit in addition to permanent health benefits, and (2) an active miner earns wages until his death, as opposed to a pension in a lesser amount, so the need of his family for health benefits may not be as great as that of a pensioner’s family.
It is not for us to reform the trust agreement to conform to our notions of equity. See Tomlin v. Board of Trustees of Constr. Laborers Pension Trust, 586 F.2d 148, 151 (9th Cir. 1978).